Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 1 of 10 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 Sholom Ginsberg,
 individually and on behalf of all others similarly situated,         Civil Action No: 3:20-cv-14778
                                Plaintiff(s)
                                                                      CLASS ACTION COMPLAINT

     -v.-                                                              DEMAND FOR JURY TRIAL


 Paramount Recovery Systems, L.P.,
 and John Does 1-25.

                                Defendant(s).


       Plaintiff Sholom Ginsberg (“Plaintiff”), brings this Class Action Complaint by and through

his attorneys, Stein Saks, PLLC, against Defendant Paramount Recovery Systems, L.P.

(“Paramount”), individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.        The Fair Debt Collection Practices Act (“FDCPA” or “Act”) was enacted in 1977 in

response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors." 15 U.S.C. §1692(a). The Act was promulgated because of the

concern that "abusive debt collection practices contribute to the number of personal bankruptcies,

to material instability, to the loss of jobs, and to invasions of individual privacy." Id. It concluded

that "existing laws…[we]re inadequate to protect consumers," and that "the effective collection of
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 2 of 10 PageID: 2




debts" does not require "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§

1692(b) & (c).

     2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

     3.          The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

     4.          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business here.

                                    NATURE OF THE ACTION

     5.          Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

     6.          Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

     7.          Plaintiff is a resident of the State of New Jersey, county of Ocean, residing at 2306

Tapestry Ct, Toms River, NJ 08755.

     8.          Defendant Paramount is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 7524 Bosque Bld., Suite L, Waco, TX 76712.
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 3 of 10 PageID: 3




     9.        Upon information and belief, Defendant Paramount is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

     10.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.       Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of all individuals:

               a. with addresses in the State of New Jersey;

               b. to whom Defendant Paramount sent an initial letter;

               c. attempting to collect a consumer debt;

               d. providing multiple addresses;

               e. without identifying which address is the correct one to send a written dispute to;

                   and

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     13.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 4 of 10 PageID: 4




     14.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the form

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 5 of 10 PageID: 5




               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 6 of 10 PageID: 6




                                   FACTUAL ALLEGATIONS

      20.      Plaintiff repeats the above allegations as if set forth here.

      21.      Some time prior to June 2, 2020, an obligation was allegedly incurred to non-party

CF Medical, LLC.

      22.      This alleged debt was incurred as a financial obligation that was primarily for

personal, family or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C.

§ 1692a (5), specifically for personal medical services.

      23.      CF Medical, LLC is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

      24.      According to the letter received by Plaintiff, CF Medical, LLC placed the account

with the Defendant to collect the alleged debt.

      25.      Defendant Paramount collects and attempts to collect debts incurred or alleged to

have been incurred for personal, family or household purposes on behalf of itself or other creditors

using the United States Postal Services, telephone and internet.


                             Violation - June 2, 2020 Collection Letter

      26.      On or about June 2, 2020, Defendant Paramount sent Plaintiff a collection letter. A

true and accurate copy of this letter is attached as Exhibit A.

      27.      The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

      28.      However, there are three addresses listed for Defendant in two different cities and

states:

               a. 7524 Bosque Blvd, Suite L, Waco, TX 76712

               b. PO Box 1937 Southgate, MI 48195

               c. PO Box 23369, Waco TX 76702
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 7 of 10 PageID: 7




     29.       None of the three addresses are specifically identified as the correct address where

to send a written dispute.

     30.       The consumer is therefore confused as to how to properly dispute the debt and

exercise his rights under § 1692g.

     31.       Upon information and belief, disputes sent to one or more of these addresses will not

be honored by Defendant.

     32.       This renders that address(es) as misleading the consumer into believing a proper

dispute can be sent there.

     33.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.


                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

     34.       Plaintiff repeats the above allegations as if set forth here.

     35.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     36.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

     37.       Defendant violated said section:

               a. By providing multiple addresses and not identifying which one should be used to

                   dispute the debt in violation of §1692e (10).

     38.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 8 of 10 PageID: 8




                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     39.       Plaintiff repeats the above allegations as if set forth here.

     40.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     41.       Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

     42.       Defendant violated this section by providing multiple addresses and not identifying

which one should be used for disputing the debt.

     43.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

     44.       Plaintiff repeats the above allegations as if set forth here.

     45.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     46.       Pursuant to 15 U.S.C. §1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing –

                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed;
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 9 of 10 PageID: 9




                         3. A statement that unless the consumer, within thirty days after

                             receipt of the notice, disputes the validity of the debt, or any

                         4. portion thereof, the debt will be assumed to be valid by the debt-

                             collector;

                         5. A statement that the consumer notifies the debt collector in

                             writing within thirty-day period that the debt, or any portion

                             thereof, is disputed, the debt collector will obtain verification of

                             the debt or a copy of a judgment against the consumer and a copy

                             of such verification or judgment will be mailed to the consumer

                             by the debt collector; and

                         6. A statement that, upon the consumer’s written request within the

                             thirty-day period, the debt collector will provide the consumer

                             with the name and address of the original creditor, if different

                             from the current creditor.

      47.       Defendant violated this section by providing multiple addresses and not identifying

which one should be used for disputing the debt thereby failing to provide the proper notice required

by §1692g in an initial collection letter.

      48.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

      49.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
Case 3:20-cv-14778-BRM-ZNQ Document 1 Filed 10/21/20 Page 10 of 10 PageID: 10




                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Sholom Ginsberg, individually and on behalf of all others

similarly situated, demands judgment from Defendant Paramount Recovery Systems, L.P., as

follows:

          a)       Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

          b)       Awarding Plaintiff and the Class statutory damages;

          c)       Awarding Plaintiff and the Class actual damages;

          d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          e)       Awarding pre-judgment interest and post-judgment interest; and

          f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.


       Dated: October 21, 2020                          Respectfully submitted,

                                                        Stein Saks, PLLC

                                                        By:/s/ Eliyahu Babad
                                                        Eliyahu Babad, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ, 07601
                                                        P. (201) 282-6500 x121
                                                        F. (201) 282-6501

                                                        Attorneys for Plaintiff
herb
